cca_2017080109224553 id uilc number release date from sent tuesday august am to cc bcc subject fw counsel opinion ----- ---------- forwarded me your email and asked me to respond to you since i don’t know anything more about the case than what you have written below it might be easier to discuss this however based on irm tas generally has conversations with the irs office before issuing a tao it sounds like you have done that but i wasn’t sure how long it’s been or whether you and ------ had a settled response date if not i’d try to reach out to her again and explain that if you don’t hear from her by a certain date then you will issue a tao alternatively before issuing a tao you could issue an oar asking her to review the refund request otherwise if you want to issue a tao i don’t see any legal prohibition to ordering appeals to expedite review of the refund claim counsel’s opinion questions the merits of the refund claim but nonetheless agrees that appeals must consider it based on counsel’s advice below treas reg section c and irm it appears that you have the law supporting you if you decide to issue a tao you cannot order appeals to grant the refund claim a substantive determination but you could order appeals to expedite their review of the refund claim although you cannot order appeals to grant the refund claim in your tao you should advocate for the taxpayer and explain why the refund claim should be granted based on the law and facts of the case in particular you should focus on the issues counsel raised with respect to the merits of the claim if you’d like to discuss please let me know we should probably wait though until ------ returns unless this needs immediate attention best regards -------------- -------------------------------------------------------------- ---------- ------------------
